Appellant has filed an untimely appeal of the court of appeals’ decision denying his motion for reconsideration pursuant to App.R. 26(A) or for reopening pursuant to App.R. 26(B), relating to post-conviction proceedings, and a motion for delayed appeal. This appeal involves a civil, post-conviction matter and not an appeal of a felony case to which the provisions for delayed appeal in S.Ct.Prac.R. II(2)(A)(4) apply. Accordingly,
IT IS ORDERED by the court, sua sponte, that the motion for delayed appeal be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court, sua sponte, that, in that appellant failed to perfect an appeal pursuant to S.CtPrac.R. II(2)(A)(1), this ease be, and hereby is, dismissed for lack of jurisdiction.